EX-99.m.ii SCHEDULE A CAMBRIA ETF TRUST The following series of Cambria ETF Trust are subject to this Plan, at the fee rates specified: Fund Fee (as a Percentage of Average Daily Net Assets of the Fund)* Cambria Global Income and Currency Strategies ETF 0.25% Cambria Shareholder Yield ETF 0.25% Cambria Foreign Shareholder Yield ETF 0.25% Cambria Emerging Shareholder Yield ETF 0.25% Cambria Sovereign High Yield Bond ETF 0.25% Cambria Global Value ETF 0.25% Cambria Global Momentum ETF 0.25% Cambria Value and Momentum ETF 0.25% * The determination of daily net assets shall be made at the close of business each day throughout the month and computed in the manner specified in the then current Prospectus for the determination of the net asset value of Creation Units. Plan payments shall be made within ten (10) days of the end of each calendar month unless otherwise agreed by the parties and approved or ratified by the Trustees. Adopted:March 3, 2014
